         Case 3:18-cv-00437-HZ            Document 126          Filed 11/05/20      Page 1 of 8




JEAN E. WILLIAMS, Deputy Assistant Attorney General
SETH M. BARSKY, Chief
S. JAY GOVINDAN, Assistant Chief
MICHAEL R. EITEL, Senior Trial Attorney
KAITLYN POIRIER, Trial Attorney (TN Bar # 034394)
U.S. Department of Justice
Environment & Natural Resources Division
Wildlife & Marine Resources Section
Ben Franklin Station, P.O. Box 7611
Washington, D.C. 20044-7611
Telephone: (202) 307-6623
Facsimile: (202) 305-0275
Email: kaitlyn.poirier@usdoj.gov; michael.eitel@usdoj.gov

Attorneys for Federal Defendants


                           IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF OREGON

                                        PORTLAND DIVISION


NORTHWEST ENVIRONMENTAL                                   Case No.: 3:18-cv-00437-HZ
DEFENSE CENTER, et al.,
                                                           FEDERAL DEFENDANTS’
        Plaintiffs,                                        OPPOSITION TO THE STATE OF
                                                           OREGON’S MOTION FOR LEAVE TO
                 v.                                        APPEAR AS AMICUS CURIAE
U.S. ARMY CORPS OF ENGINEERS, et al.,

        Defendants,

and

CITY OF SALEM and MARION COUNTY,

        Defendant-Intervenors.


                                          INTRODUCTION

        The State of Oregon (“the State”) seeks leave to appear as amicus curiae in the remedy phase

of this litigation so that it may: (1) file a brief in support of Plaintiffs’ proposed remedy; (2)



Federal Defendants’ Opposition to the State of Oregon’s Motion for Leave to Appear as Amicus - 1
          Case 3:18-cv-00437-HZ             Document 126          Filed 11/05/20       Page 2 of 8




introduce new evidence from two additional witnesses; (3) submit a second brief with more

declarations after Federal Defendants have filed their sole brief in this matter if the “State

determines such filings would be helpful”; and (4) participate in any hearing the Court may have

during the remedy phase of this litigation and offer the testimony of its declarants at that hearing.

State’s Motion for Leave to Appear as Amicus Curiae, ECF 124 at 2. The Federal agencies work

with the State collaboratively on a variety of salmon conservation and management activities and

ordinarily we would not object to constructively-structured State amicus participation. However, we

cannot do so in this instance because it is evident here that the State is not seeking to act as a friend

of the Court, but rather as an adversary party in interest in this litigation. In addition, the State will

not fulfill the proper role of an amicus and its requests are beyond the scope of how an amicus

should be able to participate in litigation. Accordingly, the State’s motion for leave to appear as

amicus curiae should be denied.

                                               DISCUSSION

        The Court has broad discretion to permit or deny the appearance of amicus curiae. Greater

Hells Canyon Council v. Stein, Case No. 2:17-cv-00843-SU, 2018 WL 438924, at *1 (D. Or. Jan. 16,

2018) (citations and quotation marks omitted); Long v. Coast Resorts, Inc., 49 F. Supp. 2d 1177, 1178

(D. Nev. 1999). Here, the Court should deny the State’s motion.

I.      The State is Not Acting as a Friend of the Court, but as an Adversary Party in Interest

        The meaning of the term “amicus curiae” is a friend of the court. 4 Am. Jur. 2d Amicus

Curiae § 1. While an amicus need not be totally disinterested or impartial, they are not a party to the

litigation and cannot act as an adversary party in interest. Funbus Sys., Inc. v. State of Cal. Pub. Utilities

Comm’n, 801 F.2d 1120, 1125 (9th Cir. 1986); Miller–Wohl Co. v. Comm’r of Lab. & Indus., State of

Mont., 694 F.2d 203, 204 (9th Cir. 1982); see also Ryan v. Commodity Futures Trading Comm’n, 125 F.3d




Federal Defendants’ Opposition to the State of Oregon’s Motion for Leave to Appear as Amicus - 2
            Case 3:18-cv-00437-HZ         Document 126         Filed 11/05/20      Page 3 of 8




1062, 1063 (7th Cir. 1997) (“The term ‘amicus curiae’ means friend of the court, not friend of a

party.”).

        It is apparent from its motion for leave to file an amicus brief that the State intends to act as

a de facto adversarial party in the litigation rather than as an amicus. First, the State has submitted

the declarations of two Oregon Department of Fish and Wildlife employees with their proposed

brief and may submit additional declarations after Federal Defendants submit their opposition to

Plaintiffs’ remedy proposal. ECF 124 at 2. In addition, the State will have the declarants available for

live testimony at any hearings the Court may have on the remedy issues. Id. But “[a]n amicus curiae

is not a party to litigation, and courts rarely give[ ] party prerogatives to those not formal parties.”

WildEarth Guardians v. Jeffries, 370 F. Supp. 3d 1208, 1228 (D. Or. 2019) (citation and quotation

marks omitted). The State is not a party to the litigation “and therefore cannot offer evidence on

their own.” Orion Wine Imports, LLC v. Applesmith, 440 F. Supp. 3d 1139, 1146 (E.D. Cal. 2020),

appeal filed, 20-15447 (9th Cir.) (refusing to consider declaration attached to amicus brief). Although

the State has given examples of courts within the Ninth Circuit considering declarations submitted

by amicus, here the State’s declarants are expressing their support for Plaintiffs’ proposed

measures—providing nothing materially different than what Plaintiffs and their declarants have

already submitted. See Ziller Decl., ECF 124-2; Dr. Kelley Decl., ECF 124-3; 4 Am. Jur. 2d Amicus

Curiae § 8 (a “court will strike an amicus brief that simply restates arguments advanced by a party,

providing no unique perspective or information to aid in resolving the appeal, and providing no

insights into the merits of the case beyond those provided by the party”).

        Second, the State has proposed submitting another brief after Federal Defendants submit

their brief opposing Plaintiffs’ remedy proposal. ECF 124 at 2. In other words, the State is asking

for an opportunity to both respond to Federal Defendants’ brief (leaving no opportunity for Federal

Defendants to reply) and submit a reply in support of their amicus brief. Filing oppositions and



Federal Defendants’ Opposition to the State of Oregon’s Motion for Leave to Appear as Amicus - 3
         Case 3:18-cv-00437-HZ            Document 126         Filed 11/05/20       Page 4 of 8




replies are the prerogative of the parties, not an amicus. See NGV Gaming, Ltd. v. Upstream Point

Molate, LLC, 355 F. Supp. 2d 1061, 1068 (N.D. Cal. 2005) (finding that when an amicus files a

motion for leave to file an “opposition” that indicates that the amicus is exceeding its role; “[s]uch

motions will not be considered by this [c]ourt”); see, e.g., WildEarth Guardians, 370 F. Supp. 3d at

1228 n.2 (stating that an amicus’ reply brief was “unpermitted”).

        The State’s requests demonstrate that it does not intend to appear as an amicus, but rather as

an adversary party in interest. “When the party seeking to appear as amicus curiae is perceived to be

an interested party or to be an advocate of one of the parties to the litigation, leave to appear [as]

amicus curiae should be denied.” Liberty Lincoln Mercury, Inc. v. Ford Mktg. Corp., 149 F.R.D. 65, 82

(D.N.J. 1993); see also Ryan, 125 F.3d at 1063. If the State wanted to participate as a party, they could

have intervened any time in the preceding two and half years. To allow the State to insert itself as an

adversary party at this late juncture clearly prejudices the Federal Defendants and is inconsistent

with amicus status. For these reasons, the Court should deny the State’s motion for leave to appear

as an amicus.

II.     The State is not Seeking to Fulfill the Role of an Amicus

        Similarly, the Court should deny the State’s motion for leave to file an amicus brief because

the State is not seeking to actually fulfill the role of an amicus. “[T]he classic role of amicus curiae” is

that of “assisting in a case of general public interest, supplementing the efforts of counsel, and

drawing the court’s attention to law that escaped consideration.” Miller-Wohl Co., 694 F.2d at 204; see

also Ryan, 125 F.3d at 1064 (“An amicus brief should normally be allowed when . . . the amicus has

unique information or perspective that can help the court beyond the help that the lawyers for the

parties are able to provide.”); 4 Am. Jur. 2d Amicus Curiae § 1 (“The usual rationale for amicus

curiae submissions is that they are of aid to the court and offer insights not available from the

parties.”). Courts within the Ninth Circuit have allowed movants to participate as amicus when the



Federal Defendants’ Opposition to the State of Oregon’s Motion for Leave to Appear as Amicus - 4
          Case 3:18-cv-00437-HZ            Document 126          Filed 11/05/20       Page 5 of 8




movant presented “unique arguments” regarding an issue or when the movant “may be able to

highlight arguments and/or relevant law that may otherwise escape the [c]ourt’s consideration.”

California v. Bureau of Land Mgmt., Case No. 18-cv-00521-HSG, 2020 WL 1492708, at *17 n.15 (N.D.

Cal. Mar. 27, 2020), appeal filed, 20-16157 (9th Cir.), appeal filed, 20-16158 (9th Cir.); Miracle v. Hobbs,

333 F.R.D. 151, 157 (D. Ariz. 2019).

        The State’s proposed brief does not fit within these categories and therefore does not qualify

as an amicus brief. Here, the State is not drawing the Court’s attention to law that escaped

consideration. See Miller-Wohl Co., 694 F.2d at 204. In fact, the States’ proposed brief is devoid of

legal discussion. See Brief of Amicus Curiae State of Oregon in Support of Plaintiffs’ Proposed

Remedies, ECF 124-1. Nor is the State supplementing the efforts of counsel with different or

unique arguments. See id. Rather, the State has submitted a proposed brief that supports Plaintiffs’

remedy proposal and parrots Plaintiffs’ briefs and declarations. See id. at 3-8 (agreeing with Plaintiffs’

proposed measures).

        Moreover, the State argues that its interest in this litigation stems from maintaining and

managing the Endangered Species Act (“ESA”)-listed salmonids at issue in the remedy proceedings.1

See ECF 124 at 2. Of course, the Federal agencies too are interested in the proper management and

conservation of ESA-listed species. In any event, the State’s stated interest is not materially different

from Plaintiffs’ interest as evidenced by the State’s proposed brief: Plaintiffs have asked the Court to

implement proposed measures that will allegedly benefit the salmonids—and the State endorses

those measures. See ECF 124-1.




1
  The State presumably has other interests in the Willamette Project such as flood control,
recreation, and ensuring that the project complies with State water quality standards. But the State’s
amicus brief does not address those issues or explain how Plaintiffs’ remedy proposal could impact
those interests. Nor does the State address its own activities in the Willamette Valley that potentially
interfere with salmon conservation.


Federal Defendants’ Opposition to the State of Oregon’s Motion for Leave to Appear as Amicus - 5
         Case 3:18-cv-00437-HZ            Document 126         Filed 11/05/20       Page 6 of 8




        In other words, the State’s proposed brief is “in effect merely extending the length of

[Plaintiffs’] brief.” Ryan, 125 F.3d at 1063. This is outside the bounds of what an amicus brief can,

and should, do. See ForestKeeper v. Elliott, 50 F. Supp. 3d 1371, 1380 (E.D. Cal. 2014) (denying motion

to appear as amicus curiae when proposed brief “contains no material that is useful to the court or

that is not set forth adequately by the parties”); see also Ryan, 125 F.3d at 1063 (stating that briefs that

duplicate arguments already in a litigants’ brief “should not be allowed”). The State’s proposed

amicus brief does not tell the Court anything it does not know already or that Plaintiffs could not

present themselves and does not add “to the already amply proportioned brief of” the Plaintiffs. See

Ryan, 125 F.3d at 1064. As the Seventh Circuit has explained, “[s]uch amicus briefs should not be

allowed. They are an abuse.” Id. at 1063.

                                            CONCLUSION

        For the reasons discussed above, Federal Defendants oppose the State’s motion for leave to

appear as an amicus.



 Dated: November 5, 2020                JEAN E. WILLIAMS, Deputy Assistant Attorney General
                                        SETH M. BARSKY, Section Chief
                                        S. JAY GOVINDAN, Assistant Section Chief

                                        /s/ Kaitlyn Poirier
                                        KAITLYN POIRIER, Trial Attorney (TN Bar # 034394)
                                        U.S. Department of Justice
                                        Environment & Natural Resources Division
                                        Wildlife & Marine Resources Section
                                        Ben Franklin Station, P.O. Box 7611
                                        Washington, D.C. 20044-7611
                                        Telephone: (202) 307-6623
                                        Fax: (202) 305-0275
                                        Email: kaitlyn.poirier@usdoj.gov

                                        /s/ Michael R. Eitel
                                        MICHAEL R. EITEL, Senior Trial Attorney
                                        U.S. Department of Justice
                                        Environment & Natural Resources Division


Federal Defendants’ Opposition to the State of Oregon’s Motion for Leave to Appear as Amicus - 6
        Case 3:18-cv-00437-HZ        Document 126       Filed 11/05/20    Page 7 of 8




                                    Wildlife & Marine Resources Section
                                    999 18th Street, South Terrace 370
                                    Denver, Colorado 80202
                                    Telephone: (303) 844-1479
                                    Fax: (303) 844-1350
                                    Email: michael.eitel@usdoj.gov

                                    Attorneys for Federal Defendants




Federal Defendants’ Opposition to the State of Oregon’s Motion for Leave to Appear as Amicus - 7
         Case 3:18-cv-00437-HZ           Document 126        Filed 11/05/20      Page 8 of 8




                                  CERTIFICATE OF SERVICE
        I certify that on November 5, 2020, the foregoing was electronically filed through the

Court’s electronic filing system, which will generate automatic service on all Parties enrolled to

receive such notice.

                                                /s/ Kaitlyn Poirier
                                                Kaitlyn Poirier
                                                Trial Attorney, U.S. Department of Justice




Federal Defendants’ Opposition to the State of Oregon’s Motion for Leave to Appear as Amicus - 8
